         Case 1:20-cv-06539-JMF Document 166 Filed 11/23/20 Page 1 of 2

                                                                                                                                           Mayer Brown LLP
                                                                                                                                1221 Avenue of the Americas
                                                                                                                                  New York, NY 10020-1001
                                                                                                                                    United States of America

                                                                                                                                           T: +1 212 506 2500
                                                                                                                                           F: +1 212 262 1910

                                                                                                                                               mayerbrown.com


                                                                                                                                   Christopher J. Houpt
                                                                                                                                                       Partner
                                                                                                                                           T: +1 212 506 2380
November 23, 2020                                                                                                                          F: +1 212 849 5830
                                                                                                                                        CHoupt@mayerbrown.com




VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:     In re Citibank August 11, 2020 Wire Transfers,
        No. 20-cv-06539 (JMF) (S.D.N.Y.)

Dear Judge Furman:

            We write on behalf of Citibank, N.A. in support of the motions for leave to file amicus
 briefs by the Loan Syndication and Trading Association (“LSTA”) (ECF No. 157) and The
 Clearing House and Bank Policy Institute (ECF No. 160) and in response to the preemptive
opposition filed by defendants (ECF No. 154).

          Given the huge sum at issue, the infrequency with which mistaken payments have to be
litigated, and the defendants’ advocacy of a novel interpretation of the discharge-for-value rule, it
is little surprise that this case has attracted the attention of the market. Defendants do not dispute
that LSTA is the leading organization representing all sides of the syndicated loan market, and
TCH and BPI are the leading organizations representing money center banks that process wire
transfers and serve as loan agents. In fact, defendants hired a former LSTA director as their expert
witness, and he opines that requiring lenders to return mistaken payments would damage the loan
market.

        The decision to grant leave to file a brief amicus curiae is within the discretion of this court.
Leave to file amici may be granted if the information offered is “timely” and “useful,” Lehman XS
Tr., Series 2006-GP2 v. Greenpoint Mortg. Funding, Inc., 2014 WL 265784, at *2 (S.D.N.Y. Jan.
23, 2014), or would be of “aid to the court and offer insight not available from the parties,” Auto.
Club of N.Y. Inc., 2011 WL 5865296, at *1. We respectfully submit that the Court may find it
helpful to hear from members of the industry, who would be affected by the Court’s decision but
who do not have pecuniary interests on either side of this case. Indeed, defendants do not identify
any potential downside to the submission of the amicus briefs. Instead, they attack the groups for

          Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
           Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                         and Tauil & Chequer Advogados (a Brazilian partnership).
           Case 1:20-cv-06539-JMF Document 166 Filed 11/23/20 Page 2 of 2
Mayer Brown LLP


    Hon. Jesse M. Furman
    November 23, 2020
    Page 2

   “bias”—by which they seem to mean that the amici are concerned with the outcome of this case.
   Of course, Citibank is a member of organizations whose members share interests with Citibank.
   And it would hardly be unprecedented for a group to file an amicus brief when its broader
   membership supports a party’s position and the case raises issues of wide importance. See C&A
   Carbone, Inc. v. County of Rockland, N.Y., 2014 WL 1202699, at *4 (S.D.N.Y. Mar. 24, 2014)
   (granting an amici motion where “the ultimate outcome of th[e] litigation could prove dispositive
   in future disputes,” because while “[a] potential amicus’s partiality is a factor to be considered,”
   “amici need not be completely disinterested in the outcome of the litigation”).

           In fact, though the defendants failed to mention it, not only does the LSTA represent the
   entire loan syndication market, but eight of the ten defendants are members. One (HPS Investment
   Partners) is represented on the Executive Board.1 As the membership roster shows, a large majority
   of LSTA members are investors, not banks. See LSTA Members, available at
   https://www.lsta.org/members/. Moreover, the LSTA brief explains that a litigation committee that
   is “evenly split between representatives of buy-side and sell-side firms” had to approve the
   proposed filing. Dkt. No. 157 at 2. Both Citibank and the defendants were recused from that
   decision. Id. Given its representation of all types of market participants, the LSTA’s can provide
   “unique information or perspective” including on the defendants’ argument that a requirement to
   return occasional missing payments would harm the loan market and impose unfair costs on
   lenders. See Women for Am. First v. De Blasio, 2020 WL 4904057, at *2 (S.D.N.Y. Aug. 18, 2020)
   (quoting Best Payphones Inc. v. Dobrin, 410 F. Supp. 3d 457, 466 (E.D.N.Y. 2019)).

          As for the contention that, because Citibank unsuccessfully opposed defendants’ request
   for expert testimony on constructive knowledge, the amici are precluded from expressing their
   views about the policy consequences of the defendants’ proposed rule, that makes no sense. First,
   the Court, at the defendants’ urging, permitted expert discovery on notice standards. Second, the
   amici provide an industry perspective on why constructive notice is the better standard, not whether
   these defendants were on notice, as the experts opined. Given the amount of money at issue and
   the significant consequences of mistaken payments in the industry, this litigation has
   understandably garnered an interest from entities that stand to be affected by the Court’s decision.
   But Citibank’s position that this case is “limited in scope” (Dkt. No. 74) remains unchanged.

           Accordingly, Citibank respectfully requests that the Court grant the pending motions for
   leave to file as amici curiae.

           Respectfully submitted,
           /s/ Christopher J. Houpt
           Christopher J. Houpt



   1
       Citibank is represented on the Board as well. See Dkt. No. 157 at 4 n.2. Ms. Sohoni of Citibank was Chair in
       2018-19, and an HPS employee has also been Chair. As LSTA stated, “no representative of any of the parties to
       this litigation was involved in the decision to file this amicus brief.” See Dkt. No. 157 at 4 n.2.
